Citation Nr: 1533715	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel







INTRODUCTION

The Veteran served on active duty from February 1996 to January 2000.  The Veteran was released from active service under other than honorable conditions.  A January 2010 administrative decision issued by the Oakland, California Regional Office (RO) found that the Veteran's period of active service from February 1996 to January 2000 is honorable for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) RO in Oakland, California.  

The Veteran also appealed the issue of entitlement to service connection for tinnitus.  However, service connection for tinnitus was granted by a March 2014 rating decision.  This action represents a total grant of the benefit sought with respect to the issue and the issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  


FINDING OF FACT

The competent evidence does not reflect a bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A January 2010 VA notice letter satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The duty to assist the Veteran has also been satisfied.  The claims file contains the Veteran's service treatment records.  The Veteran did not identify any relevant private or VA medical treatment.  The February 2010 rating decision noted that there were no treatment records found at VA Fresno or in any other VA system.  In addition, the Veteran was provided a VA medical examination in February 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate.  The examination report reflects the results of an audiological examination and the examiner included the relevant findings.  The Board need not discuss the adequacy of any nexus opinion as the Veteran has not been shown to have a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  VA's duty to obtain an adequate VA examination has been satisfied.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA has defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran avers that his bilateral hearing loss is related to active service.

The evidence is absent for any demonstration of bilateral hearing loss disability for VA compensation purposes.  A hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric testing and speech recognition ability.  The evidence does not reflect any bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or within close proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The only audiometric findings of record are located in the February 2013 VA examination report.  The February 2013 VA examination report reflects audiometric findings for the right ear as follows:  0 decibels (dB) at 500 Hertz (Hz), 5 dB at 1000 Hz, 5 dB at 2000 Hz, 5 dB at 3000 Hz, 5 dB at 4000 Hz, and 5 dB at 6000 Hz.  The speech recognition score for the right ear was 100 percent.  The audiometric findings for the left ear were:  0 dB at 500 Hz, 5 dB at 1000 Hz, 5 dB at 2000 Hz, 5 dB at 3000 Hz, 10 dB at 4000 Hz, and 5 dB at 6000 Hz.  The speech recognition score for the left ear was 96 percent.  The VA examiner indicated that hearing was normal in the left and right ears.  The evidence does not reflect a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

The Veteran, as a lay person, is competent to report that he has difficulty hearing.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, he has not been shown to possess the medical knowledge or expertise to diagnose a hearing loss disability for VA compensation purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Diagnosing a hearing loss disability for VA purposes requires medical testing as defined by 38 C.F.R. § 3.385., i.e., audiometric findings and speech recognition scores.  Therefore, the Veteran's reports of hearing loss do not constitute competent evidence of a bilateral hearing loss disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Without competent evidence of demonstration of a bilateral hearing loss disability, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


